UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-7366



LOUIS ROY CHAPMAN, JR.,

                                             Petitioner - Appellant,

          versus


RONALD ANGELONE, Director, Virginia Department
of Corrections; ATTORNEY GENERAL OF THE COM-
MONWEALTH OF VIRGINIA,

                                            Respondents - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Richard L. Williams, Senior
District Judge. (CA-00-848)


Submitted:   December 18, 2001            Decided:   January 14, 2002


Before MICHAEL, KING, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Louis Ray Chapman, Jr., Appellant Pro Se. Linwood Theodore Wells,
Jr., Assistant Attorney General, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Louis Roy Chapman, Jr., seeks to appeal the district court’s

order denying relief on his petition filed under 28 U.S.C.A. § 2254

(West 1994 & Supp. 2001) and denying his motion under Fed. R. Civ.

P. 59(e).     We have reviewed the record and the district court’s

orders and find no reversible error.   Accordingly, we deny a cer-

tificate of appealability and dismiss the appeal on the reasoning

of the district court.     See Chapman v. Angelone, No. CA-00-848

(E.D. Va. July 12 & Aug. 6, 2001).     We deny leave to proceed on

appeal in forma pauperis and deny Chapman’s motion for appoinment

of counsel.    Finally, we dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.




                                                         DISMISSED




                                 2